DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: it is noted for reasons stated in the Applicant’s Remarks mailed August 19, 2021. In addition, it is noted the Pichumani teaches that it was known in the art to provide condensed trick-play playlists, however the prior art fails to disclose “receiving, at the client device from a server device, the first playlist, the first playlist including a skip indicator that indicates that the server device supports providing updated and condensed playlists that skip URIs for media segments.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Pantos (US Pub. 2020/0267437) discloses low latency streaming. 
	Owen (US Pub. 2018/0048923) discloses stream boundary marking for dynamic content replacement. 

	Shivadas et al. (US Pat. 9,712,890) discloses network video streaming with trick play based on separate trick play files. 
	Cang et al. (US Pub. 2017/0013037) discloses a media fragment rotation method, client and system.
	Chen et al. (US Pub. 2016/0323653) discloses supporting trickplay of streaming DLNA multimedia by HLS access device. 
	Pantos (US Pub. 2015/0347415) discloses HTTP live streaming dateranges. 
	Bjordammen et al. (US Pub. 2015/0334431) discloses averting ad skipping in adaptive bit rate systems.
	Schmidt et al. (US Pub. 2014/0380376) discloses a method for streaming video. 
	Mangalore et al. (US PUB. 2014/0380352) discloses trick play seek operation for HLS converted form DTCP.
	Yue et al. (US Pub. 2013/0159421) discloses a method for supporting time shift playback in adaptive HTTP streaming transmission solution. 
	Biderman et al. (US Pub. 2012/0311094) discloses playlists for real-time or near-real-time streaming. 
	Pantos et al. (US Pat. 8,280,863) discloses real-time or near-real-time streaming with compressed playlists.
	Seo et al. (US Pub. 2004/0047592) discloses a recording medium having data structure of playlist marks for managing reproduction of still images.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        October 15, 2021